EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Lynch on March 8, 2022.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended)	An information processing method in an information processing apparatus, comprising:
	obtaining first information on a broken object to be sucked by a self-propelled vacuum cleaner;
	specifying a first article constituted by the broken object to be sucked based on the first information;
	specifying a second article relating to the first article based on second information on the first article and third information on an owner of the first article; and
	outputting fourth information on the specified second article. 

Regarding Claim 2, the claim is modified as follows:

	the broken object to be sucked is the  first article;
	the first information is information on the appearance of the broken object to be sucked; and
	the first article is specified based on the appearance of the broken object to be sucked. 

Regarding Claim 3, the claim is modified as follows:
3.	(Currently Amended)	An information processing method according to claim 2, wherein:
	the information on the appearance includes an image captured by a camera provided in the self-propelled vacuum cleaner; and
	the image includes the broken object to be sucked. 
 
Regarding Claim 4, the claim is modified as follows:
4.	(Currently Amended)	An information processing method according to claim 3, wherein:
	the image including the broken object to be sucked is  a recognized image and the first article is specified from the recognized image. 

Regarding Claim 5, the claim is modified as follows:
5.	(Currently Amended)	An information processing method according to claim 1, wherein:
	the second article is the same  as the first article. 

Regarding Claim 6, the claim is modified as follows:
6.	(Currently Amended)	An information processing method according to claim 1, wherein:
	the second article  has a same attribute as the first article. 

Regarding Claim 7, the claim is modified as follows:
7.	(Currently Amended)	An information processing method according to claim 1, wherein:
	the second article  has a same attribute as the first article and is made of a material higher in strength than the first article. 

Regarding Claim 9, the claim is modified as follows:
9.	(Currently Amended)	An information processing method according to claim 1, wherein:
	the third information includes residence information representing a position of a residence of the owner; and
	an  purchasable article in a store within a predetermined range from the position of the residence represented by the residence information is specified as the second article.

Regarding Claim 13, the claim is modified as follows:
13.	(Currently Amended)	An information processing apparatus, comprising:
 a broken object to be sucked by a self-propelled vacuum cleaner;
	a first specification unit for specifying a first article constituted by the broken object to be sucked based on the first information;
	a second specification unit for specifying a second article relating to the first article based on second information on the first article and third information on an owner of the first article; and
	an output unit for outputting fourth information on the specified second article.

Regarding Claim 14, the claim is modified as follows:
14.	(Currently Amended)	A non-transitory computer-readable recording medium storing an information processing program causing a computer to:
	obtain first information on  a broken object to be sucked by a self-propelled vacuum cleaner;
	specify a first article constituted by the broken object to be sucked based on the first information;
	specify a second article relating to the first article based on second information on the first article and third information on an owner of the first article; and
	output fourth information on the specified second article. 

Regarding New Claim 15, the claim is added as follows:
15.	(New)	The information processing apparatus according to claim 13, wherein:
	the first information is information on the appearance of the broken object to be sucked; 

	the image includes the broken object to be sucked. 

Regarding New Claim 16, the claim is added as follows:
16.	(New)	The information processing apparatus according to claim 15, wherein:
	the image including the broken object to be sucked is a recognized image and the first article is specified from the recognized image. 

Regarding New Claim 17, the claim is added as follows:
17.	(New)	The information processing apparatus according to claim 13, wherein:
	the fourth information is output and transmitted to a display device; and
	the display device displays the received fourth information in a predetermined mode, the fourth information including an object image for ordering the second article.

Regarding New Claim 18, the claim is added as follows:
18.	(New)	The non-transitory computer-readable recording medium according to claim 14, wherein:
	the first information is information on the appearance of the broken object to be sucked; 
	the information on the appearance includes an image captured by a camera provided in the self-propelled vacuum cleaner; and
	the image includes the broken object to be sucked. 

Regarding New Claim 19, the claim is added as follows:

	the image including the broken object to be sucked is a recognized image and the first article is specified from the recognized image. 

Regarding New Claim 20, the claim is added as follows:
20.	(New)	The non-transitory computer-readable recording medium according to claim 14, wherein:
	the fourth information is output and transmitted to a display device; and
	the display device displays the received fourth information in a predetermined mode, the fourth information including an object image for ordering the second article.  

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received July 18, 2019.  Claims 15-20 were added and Claims 

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1--20, a search of the prior art does not teach or reasonably suggest the device or method as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723